Harrison, J.
Action of claim and delivery to recover the possession of certain trays and sweat boxes.
*370The plaintiffs claim the property by virtue of a bill of sale made to them by Napoleon Vieu; and the defendant, who is the sheriff of Fresno county, claims the same by virtue of a levy under a writ of execution upon a judgment issued against said Vieu in behalf of one Fon Kee. The controverted issues at the trial were whether there had been a sufficient change of possession to satisfy the statute of frauds, and whether the sale to the plaintiffs had been made with the express purpose on the part of Vieu to hinder and defraud his creditors, and particularly the pdaintiff in the execution. The case was tried by a jury, who rendered a verdict in favor •of the defendant. From the judgment thereon and an order denying a new trial the plaintiffs have appealed.
Upon the foregoing issues the evidence in behalf of the respective parties was decidedly conflicting, and the verdict of the jury thereon cannot be disturbed.
For the purpose of sustaining the defendant’s claim that the sale by Vieu to the plaintiffs was with the intent to defraud his creditors, evidence was introduced tending to show that the' sale was made in consequence of an effort by Fon Kee to collect the amount of his claim; and a telegram, dated April 5, 1893, and directed to Vieu at Dixon, which Mr. Spencer, a witness on behalf of the defendant, testified that he wrote and sent for Fon Kee, was offered in evidence. This telegram is as follows:
“April 5, 1893
“N. Vieu, Dixon, Cal: Your note is past due. You no pay me, I commence suit. Fon Kee.”
The plaintiffs objected to the introduction of this telegram, on the ground that it was irrelevant, immaterial, incompetent, and could in no way bind them. Their objection was overruled and the telegram admitted in evidence, and this ruling is now assigned as error. It had already been shown that Vieu made the bill of sale to the plaintiffs on the sixth day of April; that Ettlingér, one of the plaintiffs, who resided at San Francisco, met Vieu at the ranch in Fresno on that day by previous *371appointment, and received the bill of sale, and commenced moving the property in the afternoon; that it was moved by persons who up to that time had been in the employ of Vieu; that they worked in moving the property during the whole of that night; that when they commenced to move it, Vieu was asked to send the Chinamen to help them, and he replied that he did not want to let the Chinamen know anything about it. During the previous month Vieu had given his note to Fon Kee, and the judgment in favor of Fon Kee had been offered in evidence. Under this state of the testimony it was competent for the defendant to show that the sale by Vieu was with the intent to defraud Fon Kee, and the telegram was both relevant and material for that purpose. If, upon the receipt of the telegram, Vieu immediately went to Fresno and clandestinely executed the bill of sale, and aided in removing the property, the jury would be justified in inferring that these acts were done in consequence of the telegram, and for the purpose of defeating the suit threatened therein by Fon Kee.
In the specifications of errors of law the plaintiffs assign the admission of this telegram in evidence “for the reasons assigned at the time, and for the reason it is not shown that plaintiffs had any knowledge whatever of any such action, or that said telegram was ever received.by Napoleon Vieu.” These latter objections were not made at the time it was offered, and, although the defendant stated to the court that he intended to show that the telegram had been received by Vieu, it was not necessary that any direct evidence of its receipt should be given. The rule has long been settled and is made statutory in this state (Code Civ. Proc., sec. 1963, subd. 24), “that a letter duly directed and mailed was received in the regular course of the mail.” The same rule has been extended to telegrams. (Wharton on Evidence, sec. 1329; Greenleaf on Evidence, sec. 40; Gray on Telegraphs, sec. 136; Commonwealth v. Jeffries, 7 Allen, 548; 83 Am. Dec. 712; Oregon S. S. Co. v. Otis, *372100 N. Y. 447; 53 Am. Rep. 221.) The presumption is one of fact, and is entitled to more or less weight, according to the circumstances under which the telegram or letter was sent, and its receipt may be disproved; but the fact that it was sent is admissible evidence, and tends to show that it was received. The suggestion that it was not shown that the telegram was delivered to the telegraph company for transmission, or the rates therefor prepaid, in the absence of any objection of this nature at the time of its offer, or of any attempt to show these facts upon cross-examination of the witness, is not entitled to consideration. As was said upon a similar suggestion in Oregon S. S. Co. v. Otis, supra: “Norris swears that he sent the three letters written by him to Otis. In the absence of any proof to the. contrary, or any inquiry as to the mode, we must understand this to mean that they were mailed in the usual manner. If there was doubt about that, the attention of Norris should have been drawn to it and the manner of transmission challenged. It would be extremely critical to deny to the form of expression used by the witness its ordinary and usual interpretation, because it might have been more precise and explicit.”
The testimony given by Ah Loo; of statements made by Vieu of his object in moving the trays, was properly received. Burton had testified that Vieu was present during the moving of the trays; and Pourtett had testified that Vieu had directed him to move them, or help to move them, and these statements of Vieu were made before the sale had become complete by delivery, and while the trays were being moved. They were, therefore, a part of the transaction, and were admissible for the purpose of throwing light upon its character, and enabling the jury to determine whether the sale was bona fide, or with the express intent to defraud his creditors.
The testimony of the witness Schleyer that she had made a statement at Vieu’s request for Fon Kee, even if immaterial, could not have prejudiced the plaintiffs.
The judgment and order are affirmed.
*373Garoutte, J., Van Fleet, J., and Temple, J., concurred,